Citation Nr: 9921121	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  94-45 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at Law


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel




INTRODUCTION

The veteran had active service from January 1944 to July 1946.  
He participated in the occupation of Japan from September 1945 to 
July 1946.

This matter comes before the Board of Veterans Appeals (Board) on 
appeal of a December 1992 rating determination by the department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Portland, Oregon.

The case was appealed to the Board of Veterans' Appeals (Board) 
and was remanded for further development in June 1996.  In a 
decision dated May 6, 1998, the Board denied the appellant's 
claim seeking service connection for the cause of the veteran's 
death.  The appellant appealed this decision to the United States 
Court of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"Court").  

In October 1998, the VA's Office of General Counsel and the 
appellant's attorney filed a joint motion requesting that the 
Court vacate the Board's May 1998 decision.  In an October 1998 
Order, the Court granted the joint motion.  The May 1998 Board 
decision was vacated and the issue was remanded to the Board for 
compliance with directives that were adopted by the Court.

For reasons which will be discussed below, the Board finds that 
it is necessary to return the matter to the RO for further 
evidentiary development and readjudication.


REMAND

The joint motion for remand requested that this matter be 
remanded to the Board for readjudication pursuant to Karnas v. 
Derwinski, 1 Vet. App 308, 313 (1991).  Where a law or regulation 
changes after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, the 
version most favorable to an appellant applies unless Congress 
provided otherwise or permitted the Secretary to do otherwise and 
the Secretary does so.  See Marcoux v. Brown, 9 Vet. App. 289 
(1996); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Court's 
holding in Karnas requires that in all cases VA fully adjudicate 
a veteran's claim under both the new and old law and regulation 
to determine the extent to which each may be favorable to the 
veteran.  See DeSousa v. Gober, 10 Vet. App. 461, 465 (1997).  

Subsequent to the Board's May 1998 decision, prostate cancer was 
added to the list of radiogenic diseases.  See 63 Fed. Reg. 50, 
993 (1998); 38 C.F.R. § 3.311(b)(2)(xxiii) (1998).  The 
provisions of 38 C.F.R. § 3.311 provide for development of claims 
based on a contention of radiation exposure during active service 
and post-service development of a radiogenic disease.  The 
provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling claims 
brought by radiation exposed veterans or their survivors.  See 
Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  Section 
3.311 essentially states that, in all claims in which it is 
established that a radiogenic disease first became manifest after 
service and it is contended that the disease resulted from 
radiation exposure, a dose assessment will be made.  

The veteran was diagnosed with cancer of the prostate in October 
1986, forty years after service.  The appellant contends that the 
prostate cancer resulted from radiation exposure during service.  
The record does not show that a dose assessment has been obtained 
from the Defense Special Weapons Agency.  Under the 
circumstances, the Board finds that a dose assessment must be 
made and further development undertaken pursuant to 38 C.F.R. 
§ 3.311, should the dose assessment reveal a positive value.  

In light of the above, and to ensure full compliance with due 
process requirements, the appellant's claim is remanded to the RO 
for the following development:

1.  The RO, as provided in 38 C.F.R. 
§ 3.311(a)(2), should request dose 
information from the Department of Defense.  
In this regard, the RO should contact the 
Defense Nuclear Agency (currently Defense 
Special Weapons Agency (DSWA)) to ascertain 
whether it can document the veteran's 
presence in Hiroshima, Japan, and provide a 
dose estimate pertaining to the veteran's 
activities.  The RO should take any 
appropriate action suggested by the DSWA in 
the event that it cannot provide a dose 
estimate for the veteran.  

2.  If it is determined that the veteran 
was exposed to ionizing radiation, as 
claimed, the issue should be referred to 
the Under Secretary for Benefits under 
38 C.F.R. § 3.311(c) as provided by 
§ 3.311(b)(1).  See also Wandel v. West, 11 
Vet. App. 200, 205 (1998) (holding that 
absent competent evidence of radiation 
exposure, VA is not required to forward a 
claim to the Under Secretary for Benefits).

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested development with 
respect to the DSWA's reply to ensure that 
it is responsive to and in complete 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should readjudicate 
the issue of entitlement to service 
connection for the veteran's cause of 
death, applying all pertinent law, 
regulations and Court decisions.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for final 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until she is notified by the 
RO.

While this case is in remand status, the appellant and her 
representative may submit additional evidence and argument on the 
appealed issue.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).



